DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE:
For the purposes of compact prosecution, during an interview with applicant, applicant was presented with proposed claim amendments to place the application in condition for allowance. However, such proposed amendments were not accepted by the applicant. See the attached Interview Summary for further details. As such, the following Office Action is being sent out to applicant. 

Response to Amendment
The following Office Action is in response to amendments filed on 06/01/2022. Claims 1-4, 6-16 and 18-26 are pending in the application. Claims 1-4, 6-16 and 18-26 have been rejected as set forth below. 
 
Claim Objections
Claim 12 is objected to because of the following informalities:  the phrase “the parameter” in line 4 needs to be changed to “a parameter” and the phrase “the user” in line 5 needs to be changed to “a user”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-16, and 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites: “vary a percentage of a parameter representative of athletic preparation of a user, perform power control by following a power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode, the power target value being determined based on the percentage of the parameter representative of the athletic preparation of the user”. The claim as currently presented, implies that varying a percentage of a parameter representative of athletic preparation of a user is done before performing power control by following a power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode. However, such order is not supported by the original specification. Furthermore, with respect to the limitations of “perform power control by following a power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode, the power target value being determined based on the percentage of the parameter representative of the athletic preparation of the user”, nowhere in the specification has the applicant recited the power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode, is based on the percentage of the parameter representative of the athletic preparation of the user. In fact, paragraphs [0194]-[0196] of the published specification recite: “Being known the value of power delivered by the user during the physical activity at the moment of selection and the user's FTP value, the data processing module 6 determines the percentage value of FTP is represented by the power value delivered by the user during the physical activity at the moment of selection. By way of example, if the user's power output value is 110 watts and the user's FTP value is 220 watts at the moment of selection, then the determined FTP percentage is 50%. The power delivered by the user during the physical activity determined at the moment of selection is the target value to be followed”. As such, the power target value delivered by the user during physical activity at the moment of selection of the power-controlled training mode is NOT determined based on the percentage of the parameter representative of the athletic preparation of the user, rather, according to the above cited paragraphs of the published specification, the power value delivered by the user at a moment of selection of the power-controlled mode is the power target value, whereby this value represents a percentage of the parameter representative of the athletic preparation of the user. As such, the limitation of “perform power control by following a power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode, the power target value being determined based on the percentage of the parameter representative of the athletic preparation of the user” is considered new matter. Further clarification and specific citations where such limitations are supported in the specification are respectfully requested. The same applies to claim 12 for having similar subject matter. Claims 2-4, 6-11 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 1. Claims 13-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "one of the training programs" in 12-13.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites: “wherein the processor is configured to switch between the training modes”, while claim 23, to which claim 25 depends on, also recites: “wherein the processor is configured to switch between the training modes”. As such, the limitations of claim 25 are redundant and do not further limit the limitations of claim 23. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et la. (US 2021/0106875 A1).
Regarding claims 1 and 12, Hansen discloses an exercise machine/a power-controlled training method performed on an exercise machine controlled by/comprising: a processor operatively controlling the exercise machine (¶ [5], ¶ [22]); a memory operatively connected to the processor and storing one or more programs (¶ [5], [22]-[23]); wherein the processor is configured to assume a power-controlled training mode (¶ [30]), wherein the exercise machine processor is configured to/the method comprising the steps of: vary/varying a percentage of a parameter representative of athletic preparation of a user (¶ [30]-[31], ¶ [51]-[52], a workout plan may include a plurality of sequential intervals, each interval has at least one training parameter associated with the interval, the training parameter can include intensity, whereby the intensity level may be specified in variety of ways including a percentage of Functional threshold power (% FTP). As such, the workout plan may include plurality of intervals of varying intensities (varying %FTP). As the user is traveling through a path that represents the sequential intervals, the intensity and thereby the percentage of a parameter representative of athletic preparation of a user (i.e. FTP) varies), perform/performing power control by following a power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode, the power target value being determined based on the percentage of the parameter representative of the athletic preparation of the user/determining the power target value based on the percentage of the parameter representative of the athletic preparation of the user during physical activity at a moment of selection of the power-controlled training mode (¶ [30]-[31], ¶ [51], upon user selection (moment of selection) of a workout plan/power-controlled training mode (which includes a plurality of variable intensity level intervals as explained above), the exercise device starts performing power control by following a power target value corresponding to the intensity level/%FTP, delivered by the user during physical activity, associated with the first interval. The power target value of each interval is determined based on the percentage of the parameter representative of the athletic preparation of the user/%FTP of the corresponding interval), wherein the percentage of the parameter representative of the athletic preparation of the user is automatically variable by the processor based on a set trend set in one of the training programs of the one or more programs stored in the memory (¶ [30]-[34], ¶ [51], exercise machine is controlled, by a computer (i.e. 204), according to a workout plan/training program having a plurality of sequential intervals each having a corresponding intensity level (low, medium, high intensity level) (corresponding to a %FTP as explained above), each (intensity level/interval) includes a corresponding resistance/inclination/set trend and a set duration/set trend. As such, the inclination/resistance as well as duration can each be considered a set trend set in the training program).
Regarding claims 2 and 13, Hansen discloses wherein in the power-controlled training mode, the power target value is determined/determining the power target value based on the percentage of the parameter representative of the athletic preparation of the user (¶ [30]-[31], %FTP), a change of the percentage of the parameter representative of the athletic preparation of the user, the change is set to be equal for all users, the change of the percentage of the parameter representative of the athletic preparation of the user corresponds to a change of the power target value delivered by the user during the physical activity, which is different from user to user (¶ [30]-[31], ¶ [33]-[34], Intensity level can include %FTP of the user. Each interval of the plurality of intervals of a workout plan/training program, has a corresponding intensity level/%FTP of the user. When transitioning from one interval of a first (i.e. low) intensity level/first %FTP, to the next interval of a second (i.e. high) intensity level/second %FTP, the change of the intensity level (i.e. from low to high)/change in percentage of FTP is the same for all users. However, since the FTP value of each user is different, the change of the intensity levels, hence the change in the percentage of FTP (%FTP), when transitioning from one interval to the next, would result in a change in power target value delivered by the user, which would be different from user to user. For instance, if an FTP of a first user is 220 watts, an FTP of a second user is 250 watts and a training program/workout plan has a first interval with an intensity level corresponding to 50% of FTP, and a second interval with an intensity level of 80% of FTP, when moving from the first interval to the second interval, the change in the percentage of FTP (50% to 80%) is the same for both users, however, since the FTP value of each user is different, when moving from the first interval to the second interval, the power target value of the first user is changed from 110 watts (50%FTP) in the first interval to 176 watts (80%FTP) in the second interval, while the power target value of the second user is changed from 125 watts (50%FTP) in the first interval to 200 watts (80%FTP) in the second interval. As such, the change in the power target value is different from user to user). 

Regarding claims 4 and 15, Hansen discloses wherein the percentage of the parameter representative of the athletic preparation of the user is manually variable by the user/wherein the step of varying comprises a step of manually varying by the user, the percentage of the parameter representative of the athletic preparation of the user (Fig. 6, ¶ [52], when creating a workout plan, the percentage of the FTP can be input/changed manually).  
Regarding claims 8 and 18, Hansen discloses the exercise machine/method comprising a display module, the display module being configured to show to the user a set value of the percentage of the parameter representative of the athletic preparation of the user/a step of displaying, by a display module of the exercise machine, a set value of a percentage of the parameter representative of the athletic preparation of the user (Fig. 6, ¶ [51]-[52]).  
Regarding claims 9 and 19, Hansen discloses wherein the parameter representative of the athletic preparation of the user is the functional threshold power (Fig. 6, ¶ [30]).  
Regarding claim 11, Hansen discloses wherein the parameter representative of the athletic preparation of the user is the functional threshold power (Fig. 6, ¶ [30]).   

 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Hansen (US 2021/0106875 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Moritz et al. (US 2021/0077887 A1).
Regarding claims 3, 10, 14 and 20, Hansen teaches wherein in the power-controlled training mode, the power target value is determined based on the percentage of the parameter representative of athletic preparation of the user, the power target value being variable by an absolute discrete value which is different from user to user, while the percentage of the parameter representative of the athletic preparation of the user is the same for all users (¶ [30]-[31], ¶ [33]-[34], ¶ [52], Intensity level can include %FTP of the user. Each interval of the plurality of intervals of a workout plan/training program, has a corresponding intensity level/%FTP of the user. Since the FTP value of each user is different, the change of the intensity levels, hence the change in the percentage of FTP (%FTP), would result in a change in power target value delivered by the user by an absolute discrete value, which would be different from user to user. For instance, if an FTP of a first user is 220 watts, an FTP of a second user is 250 watts, a change in an intensity level from 50% of FTP to 80%FTP, would mean the power target value changing from 110 to 176 watts for the first user and from 125 to 200 watts for the second user. Although the change in percentage (30% increase) is the same for all users, the power target value is varied by an absolute discrete value of 66 watts for the first user compared to an absolute discrete value of 75 watts for the second user. As such, the power target value is variable by an absolute discrete value which is different from user to user). 
It is Office’s position that Hansen teaches the determination of the power target value delivered by the user during the physical activity is performed with respect to a previous power target value (Fig .6, ¶ [52], a user can adjust the intensity level/%FTP (hence the power target level) of each interval in a workout plan, by stretching the height of the interval up/down. For instance, when adjusting the workout plan shown on top in Fig. 6, the user can select the second interval and stretch up the height of the interval to increase the intensity level, hence the intensity level/%FTP/power target value is then adjusted/increased with respect to the previous intensity level/%FTP/power target value)(Claims 3, 10, 14 and 20). However, if applicant is not convinced by the Office’s position such is taught by Moritz. 
Regarding claims 3, 10, 14 and 20, Moritz teaches an exercise machine wherein in a power-controlled training mode, the power target value is determined based on the percentage of a parameter representative of the athletic preparation of a user (abstract, ¶ [0026]-[0033]), the determination of the power target value delivered by the user during the physical activity takes place, with respect to a previous power target value, by varying the power target value by an absolute discrete value which is different from user to user, while the percentage of the parameter representative of the athletic preparation of a user is the same for all users (¶ [0028], ¶ [0030], there are various ways of changing between zones and hence different power target values. One way is through selecting the desired levels/zones (i.e. 41-46/51-56) on the display/interface (Fig. 4). Another way is via using buttons 49/59 (Fig. 4), whereby using such buttons, moving to another zone (hence another power target value) would be with respect to the previous zone. For instance, when the user is in zone 2, using the up speed arrow button 59 would move the user to the next (immediate) zone up, which is zone 3 and the corresponding power target value of zone 3, while using the down speed arrow button 59 would move the user to the next (immediate) zone down, which is zone 1 and the corresponding power target value of zone 1. Depending on the user’s speed in zone 2, the user might have to press the up (or down) speed arrow button 59 a few times to get to the speed corresponding to zone 3 (or zone 1) and therefore the power target value corresponding to zone 3 (or zone 1). Therefore, using the buttons 49/59, the determination of the power target value (i.e. power target value corresponding to zone 3) delivered by the user during the physical activity takes place, with respect to a previous power target value (i.e. power target value of zone 2), by varying the power target value by an absolute discrete value which is different from user to user (i.e. when transitioning from zone 2 to zone 3, the amount of change in the power target value (the amount of change corresponding to an absolute discrete value) is different from user to user since the FTP of each user is different. For example, transitioning to zone 3 (from zone 2), the power target value of one user might change/increase by 50 watts, while for another user (having a different FTP) the power target value might change/increase by 20 watts), while the percentage of the parameter representative of the athletic preparation of a user is the same for all users (i.e. zone 3 corresponds to 82%-92% of the FTP, which is the same for all users).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen’s invention with control devices using which the determination of the power target value delivered by the user during the physical activity is performed with respect to a previous power target value as taught by Moritz in order to enable user quickly perform minor changes to the intensity level/%FTP/power target value according to his/her fitness or health condition at the time of exercise.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claims 1, 12 and 15 above, and further in view of Moritz et al. (US 2021/0077887 A1).
Regarding claims 6-7 and 16, Hansen teaches wherein the step of manually varying comprises a step of providing a first control operable by the user to obtain a first variation in the percentage of the parameter representative of the athletic preparation of the user, and the step of manually varying further comprising a step of providing a second control operable by the user to obtain a second variation in the percentage of the parameter representative of the athletic preparation of the user, wherein the first variation is obtained via the first control, and comprises an increase in the percentage value of the parameter representative of the athletic preparation of the user, and wherein the second variation is obtained via the second control, and comprises: a decrease in the percentage value of the parameter representative of the athletic preparation of the user (Fig. 6, ¶ [0052], a plurality of colored bars 300 each indicate an interval with the height of the interval indicating an intensity level. The user can adjust the intervals by picking and stretching an interval up to change the intensity. As such, the user can stretch the height of the interval up (first control) to increase (first variation) the intensity level/percentage value of the parameter representative of the athletic preparation of the user, or can stretch the height of the interval down (second control) to decrease (second variation) the intensity level/percentage value of the parameter representative of the athletic preparation of the user).
However, Hansen is silent about a first and a second control devices to obtain the first and second variations. 
Regarding claims 6-7 and 16, Moritz teaches an exercise machine/method of varying a percentage of a parameter representative of athletic preparation of the user comprising a step of providing: a first control device operable by the user to obtain a first variation in the percentage of the parameter representative of the athletic preparation of the user (¶ [28], ¶ [30], by selecting any of the higher zones/levels (44-46/54-56) or using up button 59 or up button 49, the percentage of the FTP can be changed/increased); and a second control device operable by the user to obtain a second variation in the percentage of the parameter representative of the athletic preparation of the user (¶ [28], ¶ [30], by selecting lower zones/levels (41-43/51-53) or using down button 59 or down button 49, the percentage of the FTP can be changed/decreased), wherein the first variation is obtained by activating the first control device, and comprises an increase in the percentage value of the parameter representative of the athletic preparation of the user (¶ [28], ¶ [30], by selecting any of the higher zones/levels (44-46/54-56) or using up button 59 or up button 49, the percentage of the FTP can be changed/increased), and wherein the second variation is obtained by activating the second control device, and comprises: a decrease in the percentage value of the parameter representative of the athletic preparation of the user (¶ [28], ¶ [30], by selecting lower zones/levels (41-43/51-53) or using down button 59 or down button 49, the percentage of the FTP can be changed/decreased).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen’s invention with first and second control device to vary/increase/decrease the percentage of the parameter representative of the athletic preparation of the user as taught by Moritz in order to enable for an easier control and precision in variation of the percentage of the parameter representative of the athletic preparation of the user. 

Claims 21-26 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claim 1 above, and further in view of Hawkins, III et al. (US 2014/0171266 A1).
Hansen is silent about wherein the processor is further configured to assume a resistance-controlled training mode, wherein the processor is further configured to assume a further power-controlled training mode based on an absolute value of power delivered by the user during physical activity, wherein the processor is configured to switch between the training modes, and wherein the processor comprises presets to switch between the training modes.  
Regarding claim 21, Hawkins teaches an exercise apparatus having a processor,  wherein the processor is further configured to assume a resistance-controlled training mode (Fig. 24 and 25B, ¶ [136], ¶ [140]).  
Regarding claim 22, Hawkins teaches wherein the processor is further configured to assume a further power-controlled training mode based on an absolute value of power delivered by the user during physical activity (Fig. 25C, ¶ [78], ¶ [141], i.e. erg mode).  
Regarding claims 23 and 25, Hawkins teaches wherein the processor is configured to switch between the training modes (Figs. 25A-E, ¶ [140]).  
Regarding claims 24 and 26, Hawkins teaches wherein the processor comprises presets to switch between the training modes (Figs. 25A-E, ¶ [140], taping/touching the specific desired mode on the display, results in switching to the desired mode. As such, taping/touching the specific modes serves as presets to switching between the training modes). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hansen’s invention wherein the processor is further configured to assume a resistance-controlled training mode, wherein the processor is further configured to assume a further power-controlled training mode based on an absolute value of power delivered by the user during physical activity, wherein the processor is configured to switch between the training modes, and wherein the processor comprises presets to switch between the training modes as taught by Hawkins in order to enable use of the exercise machine for various exercise or sport specific or rehabilitation purposes by providing the user with various training modes. 



Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claims 1 and 12 and that Hawkins fails to teach the limitations of these claims, the Examiner would like to mention that Hawkins has not been used to teach the limitations of claims 1 and 12, rather Hawkins has been used as a reference to teach the limitations of claims 21-26 (see above for more details). 
In response to applicant’s argument regarding claims 1 and 12 an Moritz failing to teach the limitations of claims 1 and 12, the Examiner would like to mention that Moritz has not been relied upon for teaching the limitations of claims 1 and 12. Rather Maritz is used to teach the limitations of claims 3, 6-7, 10, 14, 16 and 20 (see above for further details). 
In response to applicant’s arguments regarding claims 1 and 12 and Hansen failing to teach such limitation, the Examiner respectfully disagrees. As mentioned above, Hansen discloses an exercise machine/a power-controlled training method performed on an exercise machine controlled by/comprising: a processor operatively controlling the exercise machine (¶ [5], ¶ [22]); a memory operatively connected to the processor and storing one or more programs (¶ [5], [22]-[23]); wherein the processor is configured to assume a power-controlled training mode (¶ [30]), wherein the exercise machine processor is configured to/the method comprising the steps of: vary/varying a percentage of a parameter representative of athletic preparation of a user (¶ [30]-[31], ¶ [51]-[52], a workout plan may include a plurality of sequential intervals, each interval has at least one training parameter associated with the interval, the training parameter can include intensity, whereby the intensity level may be specified in variety of ways including a percentage of Functional threshold power (% FTP). As such, the workout plan may include plurality of intervals of varying intensities (varying %FTP). As the user is traveling through a path that represents the sequential intervals, the intensity and thereby the percentage of a parameter representative of athletic preparation of a user (i.e. FTP) varies), perform/performing power control by following a power target value delivered by the user during physical activity at a moment of selection of the power-controlled training mode, the power target value being determined based on the percentage of the parameter representative of the athletic preparation of the user/determining the power target value based on the percentage of the parameter representative of the athletic preparation of the user during physical activity at a moment of selection of the power-controlled training mode (¶ [30]-[31], ¶ [51], upon user selection (moment of selection) of a workout plan/power-controlled training mode (which includes a plurality of variable intensity level intervals as explained above), the exercise device starts performing power control by following a power target value corresponding to the intensity level/%FTP, delivered by the user during physical activity, associated with the first interval. The power target value of each interval is determined based on the percentage of the parameter representative of the athletic preparation of the user/%FTP of the corresponding interval), wherein the percentage of the parameter representative of the athletic preparation of the user is automatically variable by the processor based on a set trend set in one of the training programs of the one or more programs stored in the memory (¶ [30]-[34], ¶ [51], exercise machine is controlled, by a computer (i.e. 204), according to a workout plan/training program having a plurality of sequential intervals each having a corresponding intensity level (low, medium, high intensity level) (corresponding to a %FTP as explained above), each (intensity level/interval) includes a corresponding resistance/inclination/set trend and a set duration/set trend. As such, the inclination/resistance as well as duration can each be considered a set trend set in the training program).
In response to applicant’s arguments regarding newly added claims 21-26 and the cited prior art references failing to teach the limitations of claims 21-26, the Examiner respectfully disagrees and would like to refer the applicant to at least Figs. 25A-E of Hawkins and their corresponding paragraphs where such limitations are taught (see rejection of claims 21-26 for further details and motivation statement). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784